Case 2:20-cv-01929-CBM-DFM Document 20 Filed 03/26/21 Page 1 of 2 Page ID #:97




    1   Stephen M. Doniger (SBN 179314)             Zsofia Nemeth, State Bar No. 298240
        stephen@donigerlawfirm.com                  counsel@mintalaw.com
    2
        Scott Alan Burroughs (SBN 235718)           MINTA LAW GROUP LC
    3   scott@donigerlawfirm.com                    18757 Burbank Boulevard, Suite 227
        Trevor W. Barrett (SBN 287174)              Tarzana, California 91356-3346
    4
        tbarrett@donigerlawfirm.com                 Telephone: (747) 223-5722
    5   DONIGER / BURROUGHS
    6
        603 Rose Avenue                             Attorney for Defendant and
        Venice, California 90291                    Counterclaimant Kim International
    7   Telephone: (310) 590-1820                   Manufacturing L.P.
    8
        Attorneys for Plaintiff
    9

   10
                       UNITED STATES DISTRICT COURT
   11
             CENTRAL DISTRICT OF CALIFORNIA (WESTERN DIVISION)
   12

   13
        KIRK KARA CORP., a California               Case No.:
        corporation,                                2:20-cv01929-CBM-DFM
   14                Plaintiff,
   15         vs.                                   ORDER GRANTING
                                                    STIPULATED PROTECTIVE
   16
        KIM INTERNATIONAL                           ORDER
   17   MANUFACTURING L.P., a Texas
        limited partnership; and DOES 1 through
   18
        10,
   19                Defendants.
   20
        __________________________________
        KIM INTERNATIONAL
   21   MANUFACTURING L.P., a Texas
   22   limited partnership
   23
                      Counterclaimant,
   24         vs.
   25
        KIRK KARA CORP., a California
   26   corporation,
   27
                      Counterclaim Defendant.
   28


                                                1
                    [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
Case 2:20-cv-01929-CBM-DFM Document 20 Filed 03/26/21 Page 2 of 2 Page ID #:98




    1         The Court, having considered the Stipulated Protective Order jointly
    2   presented by the Parties, and finding that good cause exists, hereby GRANTS the
    3   joint stipulation of the Parties and enters the Stipulated Protective Order.
    4

    5

    6   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    7

    8   DATED: March 26, 2021
    9

   10
        _____________________________________
   11   Hon. Douglas F. McCormick
        United States Magistrate Judge
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                   1
                 [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
